NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5542-17T4

NIKKI CORDERO,

          Plaintiff-Respondent,

v.

FITNESS INTERNATIONAL,
LLC, t/a LA FITNESS and
LINA ANDERSON,

          Defendants-Appellants,

and

RYAN FARLEY and GEORGE
WALKER,

     Defendants.
______________________________

                    Argued March 28, 2019 – Decided April 10, 2019

                    Before Judges Simonelli and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-0641-18.
            William F. Dahill, of the New York bar, admitted pro
            hac vice, argued the cause for appellants (Wollmuth
            Maher & Deutsch LLP, attorneys; James N. Lawlor,
            William F. Dahill and Pamela A. Frederick, of the New
            York bar, admitted pro hac vice, on the briefs).

            Christopher J. Eibeler argued the cause for respondent
            (Smith Eibeler, LLC, attorneys; Christopher J. Eibeler,
            on the brief).

PER CURIAM

      Defendants Fitness International, LLC (LA Fitness) and Lina Anderson

appeal from the May 25, 2018 Law Division order, which denied their motion

to dismiss the complaint and compel arbitration, and from the July 20, 2018,

which denied their motion for reconsideration. We reverse and remand for

further proceedings.

      Plaintiff Nikki Cordero is a former employee of LA Fitness who alleged

her supervisor sexually harassed and assaulted her while at work. Plaintiff filed

a complaint, asserting claims under the New Jersey Law Against Discrimination

(NJLAD), N.J.S.A. 10:5-1 to -42, for hostile work environment, sex

discrimination, retaliation, and sexual harassment.

      Defendants filed a motion to dismiss the complaint and compel arbitration

pursuant an online employment application plaintiff electronically signed and

an arbitration agreement plaintiff purportedly signed. Plaintiff argued the online


                                                                          A-5542-17T4
                                        2
employment application is not an enforceable contract and did not establish she

knowingly waived her right to a jury. She also argued she was never informed,

never saw, never signed, and therefore never agreed to the purported arbitration

agreement, and the purported arbitration agreement specifically excludes the

injunctive relief she sought in this matter.

       The motion judge denied the motion, merely writing on a May 25, 2018

order: "Plaintiff has sufficiently pled a cause of action as well as the requisite

facts for this matter to proceed to discovery." The motion judge subsequently

denied defendants' motion for reconsideration, merely writing on a July 20, 2018

order: "Defendant has failed to demonstrate that the court's May 25, 2018 order

was palpably incorrect, based on an irrational basis, or that the court failed to

consider competent probative evidence. Plaintiff has pled a sufficient cause of

action, and is entitled to discovery."

       The judge made no factual or legal findings whatsoever as to the issues

the parties raised, and did not address whether the arbitration agreement is

consistent with applicable case law and the NJLAD.1 "Rule 1:7-4 requires a


1
    The NJLAD has been amended to include the following pertinent provision:

             A provision in any employment contract that waives
             any substantive or procedural right or remedy relating


                                                                          A-5542-17T4
                                         3
judge to issue a decision either orally or in writing which 'find[s] the facts and

state[s] its conclusions of law thereon in all actions tried without a jury[.]'" In

re Tr. Agreement Dated Dec. 20, 1961, by & between Johnson & Hoffman,

Lienhard & Perry, 399 N.J. Super. 237, 253 (App. Div. 2006) (alteration in

original). "The purpose of the rule is to make sure that the court makes its own

determination of the matter." Id. at 254.

      "When a trial court issues reasons for its decision, it 'must state clearly

[its] factual findings and correlate them with relevant legal conclusions, so that

parties and the appellate courts [are] informed of the rationale underlying th[ose]

conclusion[s].'" Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 594 (App.

Div. 2016) (alteration in original) (quoting Monte v. Monte, 212 N.J. Super.

557, 565 (App. Div. 1986)). When that is not done, a reviewing court does not

know whether the judge's decision is based on the facts and law or is the product

of arbitrary action resting on an impermissible basis. See Monte, 212 N.J. Super.

at 565. "[A]n articulation of reasons is essential to the fair resolution of a case."

O'Brien v. O'Brien, 259 N.J. Super. 402, 407 (App. Div. 1992).



             to a claim of discrimination, retaliation, or harassment
             shall be deemed against public policy and
             unenforceable.

             [L. 2019, c. 39, §§ 1-6.]
                                                                             A-5542-17T4
                                         4
      There is nothing in the orders denying defendants' motions in this matter

that confirms the judge made an independent decision based upon an analysis of

the facts and applicable law. "While the failure to provide reasons necessitates

a remand, we are left with the option of remanding for a statement of reasons or

reversing and remanding for consideration of the motion . . . anew.            We

determine that the latter course of action is appropriate here." Allstate Ins. Co.

v. Fisher, 408 N.J. Super. 289, 303 (App. Div. 2009).

      The orders under review are reversed and the matter is remanded for the

trial court to consider the motion anew and enter a new order, together with a

written or oral statement of reasons in conformity with Rule 1:7-4. On remand,

the parties may conduct limited discovery necessary to resolve the issues raised

in this matter. If necessary, the court may conduct a plenary hearing with respect

to the parties' credibility.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-5542-17T4
                                        5